Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 27 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This application has been transferred within the Office as a result of Examiner Grant’s reassignment.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-3, 5, 7-8, 10-12, 14, 16, and 19-20 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 20 May 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-18 are drawn to an apparatus and claims 19-20 are drawn to a method, which are a statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites an apparatus for analyzing performance of wearable metering devices in part performing the steps of process[ing] the diagnostic data to predict whether the wearable metering device is associated with a failure mode wherein the diagnostic data includes time varying device data characterizing an operational status of a component of the wearable metering device. 
Independent claim 10 recites a non-transitory computer readable storage device in part performing the  steps of process[ing] the diagnostic data to predict whether the wearable metering device is associated with a failure mode wherein the diagnostic data includes time varying device data characterizing an operational status of a component of the wearable metering device. 
Independent claim 19 recites a method in part performing the steps of processing the diagnostic data to predict whether the wearable metering device is associated with a failure mode wherein the diagnostic data includes time varying device data characterizing an operational status of a component of the wearable metering device.
These steps of independent claims 1, 10, and 19 amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 10 recites a non-transitory computer readable storage device comprising instructions. The specification defines the non-transitory computer readable storage device comprising instructions as any computer and corresponding hardware capable of implementing the software functions of the claim (Detailed Description in ¶ 0096). Therefore, the non-transitory computer readable storage device comprising instructions is only recited as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a data collector and an alert generator (along with the failure more comparator and report generator of dependent claim 7). The specification defines the data collector and alert generator as computer software modules for performing particular functions by a generic processor (Detailed Description in ¶ 0058, ¶ 0066, ¶ 0096, in the Figures at fig. 2 reference character 212 and 206). The use of a data collector, in this case to collect diagnostic data via a network from a wearable metering device, only recites the data collector as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). The use of an alert generator, in this case to, in response to the machine learning engine predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, cause transmission of a first alert to a wearable metering device management agent AND in response to the time varying data satisfying a threshold value based on reference data obtained from an original equipment manufacturer specifying operational characteristics of a model of the wearable metering device and cause transmission of a second alert to the wearable metering device management agent, only recites the alert generator as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 10, and 19 recite a machine learning engine. The specification defines the machine learning engine as a software implementation of a machine learning model on a generic computer to predict whether the candidate device is associated with a failure mode, but requires no specific hardware components (Detailed Description in ¶ 0063, ¶ 0096, in the Figures at fig. 2 reference character 210, and fig. 7 reference character 712 & 210). The use of a machine learning engine, in this case to process, by executing a machine learning model, the diagnostic data to predict whether the wearable metering device is associated with a failure mode, only recites the machine learning engine as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 10, and 19 recite collect/ing diagnostic data via a network from a wearable metering device wherein the diagnostic data includes time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claims 1, 10, and 19 recite in response to predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, cause transmission of a first alert to a wearable metering device management agent and in response to the time varying data satisfying a threshold value based on reference data obtained from an original equipment manufacturer specifying operational characteristics of a model of the wearable metering device, cause transmission of a second alert to the wearable metering device management agent. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 10 recites a non-transitory computer readable storage device comprising instructions. Claim 1 recites an alert generator. Claim 1 recites a data collector (along with the failure more comparator and report generator of dependent claim 7).
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claims 1, 10, and 19 recite a machine learning engine for predicting whether a wearable metering device is associated with a failure mode. The use of a machine learning model for predicting device failure modes from operational data is well-understood, routine, and conventional. This position is supported by Wang et al. (US Patent Pub No 2022/0006714) teaching on utilizing a machine learning model to predict, from historical operational status data, whether the wearable device will run out of battery (treated as synonymous to a failure mode) within a specific time in the Detailed Description in ¶ 0063-66 and ¶ 0062; (2) Watanabe et al (US Patent Pub No 2017/0117841) teaching on a machine learning engine for predicting device battery life and operational failures in the Claims at claim 1 and the Detailed Description in ¶ 0082-85; and (3) Goto (US Patent Pub No 2018/0373233) teaching on a machine learning model for predicting apparatus failure timing in the Abstract. Therefore, the machine learning additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Claims 1, 10, and 19 recite collect/ing diagnostic data via a network from a wearable metering device wherein the diagnostic data includes time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit.  The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). Furthermore, the courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Claims 1, 10, and 19 recite in response to predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, cause transmission of a first alert to a wearable metering device management agent and in response to the time varying data satisfying a threshold value based on reference data obtained from an original equipment manufacturer specifying operational characteristics of a model of the wearable metering device, cause transmission of a second alert to the wearable metering device management agent. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
The dependent claims 2-9, 11-18, and 20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1, 10, or 19 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 10, and 19, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 1-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Pub No 2022/0006714)[hereinafter Wang] in view of Zur et al. (US Patent Pub No 2015/0246179)[hereinafter Zur].
As per claim 1, Wang teaches on the following limitations of the claim: 
an apparatus to analyze performance of wearable metering devices, the apparatus comprising is taught in the Summary in ¶ 0019-20, in the Detailed Description in ¶ 0063-67, and ¶ 0037 (teaching on a central monitoring server for analyzing wearable device operational data);
a data collector to collect diagnostic data via a network from a wearable metering device is taught in the Detailed Description in ¶ 0046, ¶ 0037-38, ¶ 0057-59, ¶ 0062, and in the Figures at fig. 2 reference characters 21 and 22 (teaching on the wearable device (here referred to as the terminal device or UE) collecting operational status data (treated as synonymous to diagnostic data) and transmits the data over a network to a central monitoring server (treated as synonymous to a data collector));
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit is taught in the Detailed Description ¶ 0055, ¶ 0058, and ¶ 0076 (teaching on the operational status data including time based device battery data corresponding to usage time for the wearable device wherein the battery time is defined by an API (treated as synonymous to a software development kit));
a machine learning engine to process, by executing a machine learning model, the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and is taught in the Detailed Description in ¶ 0063-66 and ¶ 0062 (teaching on utilizing a machine learning model via an operator node (treated as synonymous to a machine learning engine) to predict, from historical operational status data, whether the wearable device will run out of battery (treated as synonymous to a failure mode) within a specific time based, in part, on the usage time and device behavior pattern); -AND-
an alert generator to: in response to the machine learning engine predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, cause transmission of a first alert to a wearable metering device management agent; and is taught in the Detailed Description in ¶ 0043, ¶ 0067-69 and ¶ 0058 (teaching on alerting/reporting a network exposure node and subsequently the monitoring server (treated as synonymous to a wearable metering device management agent) if the machine learning model predicts from the current operational status data that the wearable device will be below a battery level threshold (treated as synonymous to a failure mode)).
Wang fails to teach the following limitation of claim 1. Zur, however, does teach the following: 
in response to the time varying data satisfying a threshold value based on reference data obtained from an original equipment manufacturer specifying operational characteristics of a model of the wearable metering device, cause transmission of a second alert to the wearable metering device management agent is taught in the Detailed Description in ¶ 0171 (teaching on alerting a user if a remote device's operational parameter (here the temperature of an element) is above a threshold value set by the device manufacturer).
One having ordinary skill in the art at the time the invention was filed would combine the wearable device operational monitoring system of Wang with the manufacturer specifying operational characteristics comparison of Zur with the motivation of detecting potentially dangerous situations to a user and reporting said dangers accordingly (Zur in the Detailed Description in ¶ 0171).
As per claim 2, the combination of Wang and Zur discloses all of the limitations of claim 1. Wang also discloses the following: 
the apparatus of claim 1, wherein the first alert indicates a type of the failure mode and the component associated with the failure mode is taught in the Detailed Description in ¶ 0067-69, ¶ 0058, and in the Claims at claim 2 (teaching on the alert identifying the type of failure (here - out-of-battery failure mode) and of the associated component (here - the battery)).
As per claim 3, the combination of Wang and Zur discloses all of the limitations of claim 1. Wang also discloses the following: 
the apparatus of claim 1, wherein the machine learning engine is to generate, by executing the machine learning model, a set of probabilities associated with the component of the wearable metering device, the set of probabilities based on the diagnostic data collected by the data collector and trained parameters of the machine learning model is taught in the Detailed Description in ¶ 0065-68 and the Summary in ¶ 0018-20 (teaching on the machine learning model predicting either the battery level OR predicting the battery of the terminal device is anomalous (treated as synonymous to a set of probabilities) from training data generated from historical operational status data to determine the prediction model's parameters).
As per claim 5, the combination of Wang and Zur discloses all of the limitations of claim 3. Wang also discloses the following: 
the apparatus of claim 3, wherein the threshold value is a first threshold value, and the alert generator is to, in response to at least one of the set of probabilities satisfying a second threshold value based on the trained parameters of the machine learning model, generate the first alert is taught in the Detailed Description in ¶ 0043, ¶ 0067-69, and ¶ 0058 (teaching on alerting/reporting a network exposure node and subsequently the monitoring server (treated as synonymous to a wearable metering device management agent) if the machine learning model predicts from the current operational status data that the wearable device will be below a battery level threshold (treated as synonymous to a failure mode)).
As per claim 6, the combination of Wang and Zur discloses all of the limitations of claim 1. Wang also discloses the following: 
the apparatus of claim 1, wherein the diagnostic data further includes fixed data corresponding to characteristics of the wearable metering device that do not vary over time is taught in the Detailed Description in ¶ 0062, ¶ 0046, ¶ 0037-38, and ¶ 0057-59 (teaching on the wearable device collecting operational status data including power consumption of the terminal device, a metric of the power used to complete certain operations on the device (treated as synonymous data that does not vary over time)).
As per claim 7, the combination of Wang and Zur discloses all of the limitations of claim 6. Wang also discloses the following: 
the apparatus of claim 6, wherein the wearable metering device is a first wearable metering device, the model is a first model, and the apparatus further includes: a failure mode comparator to compare the time varying device data to (a) historical data associated with an operation of the first wearable metering device or a second wearable metering device having a second model corresponding to the first model of the first wearable metering device or (b) the reference data is taught in the Detailed Description in ¶ 0063-66 and in the Summary in ¶ 0019 (teaching on utilizing a machine learning model to predict, from historical operational status data, whether the wearable device will run out of battery (treated as synonymous to a failure mode) within a specific time based on the usage time and device behavior pattern by comparing the operational status data to the status data of other wearable devices each with their own machine learning models (treated as synonymous to a second wearable metering device having a second model corresponding to the first model of the first wearable metering device)); -AND-
and a report generator to track the time varying device data over time is taught in the Detailed Description in ¶ 0062 and in the Summary in ¶ 0039 (teaching on reporting the operational status and functional data wherein the operational status data incudes device behavior pattern over a predetermined time period (treated as synonymous to time varying device data over time)).
As per claim 8, the combination of Wang and Zur discloses all of the limitations of claim 7. Wang also discloses the following: 
the apparatus of claim 7, wherein the alert generator is to, in response to the fixed data or the time varying device data satisfying the threshold value based on the historical data or the reference data, generate the first alert is taught in the Detailed Description in ¶ 0043, ¶ 0062, ¶ 0067-69 and ¶ 0058 (teaching on alerting/reporting a network exposure node and subsequently the monitoring server (treated as synonymous to a wearable metering device management agent) if the machine learning model predicts from the current operational status data including the fixed and time varying data that the wearable device will be below a battery level threshold).
As per claim 9, the combination of Wang and Zur discloses all of the limitations of claim 7. Wang also discloses the following: 
the apparatus of claim 7, wherein the historical data includes Pareto chart data, past diagnostic data, or past failure modes is taught in the Detailed Description in ¶ 0065 (teaching on the historical data including past power consumption data (treated as synonymous to past diagnostic data)).

As per claim 10, Wang teaches on the following limitations of the claim: 
a non-transitory computer readable storage device comprising instructions that, when executed, cause a machine to at least is taught in the Summary in ¶ 0019-20, in the Detailed Description in ¶ 0063-67, ¶ 0037, and ¶ 0071-72 (teaching on a central monitoring server for analyzing wearable device operational data via a computer with a processor, program code, and a memory);
collect diagnostic data via a network from a wearable metering device is taught in the Detailed Description in ¶ 0046, ¶ 0037-38, ¶ 0057-59, ¶ 0062, and in the Figures at fig. 2 reference characters 21 and 22 (teaching on the wearable device (here referred to as the terminal device or UE) collecting operational status data (treated as synonymous to diagnostic data) and transmits the data over a network to a central monitoring server (treated as synonymous to a data collector));
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit is taught in the Detailed Description ¶ 0055, ¶ 0058, and ¶ 0076 (teaching on the operational status data including time based device battery data corresponding to usage time for the wearable device wherein the battery time is defined by an API (treated as synonymous to a software development kit));
process, with a machine learning model, the diagnostic data to predict whether the wearable metering device is associated with a failure mode is taught in the Detailed Description in ¶ 0063-66 and ¶ 0062 (teaching on utilizing a machine learning model via an operator node (treated as synonymous to a machine learning engine) to predict, from historical operational status data, whether the wearable device will run out of battery (treated as synonymous to a failure mode) within a specific time based, in part, on the usage time and device behavior pattern); -AND-
in response to predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, cause transmission of a first alert to a wearable metering device management agent; and is taught in the Detailed Description in ¶ 0043, ¶ 0067-69, and ¶ 0058 (teaching on alerting/reporting a network exposure node and subsequently the monitoring server (treated as synonymous to a wearable metering device management agent) if the machine learning model predicts from the current operational status data that the wearable device will be below a battery level threshold (treated as synonymous to a failure mode)).
Wang fails to teach the following limitation of claim 10. Zur, however, does teach the following: 
in response to the time varying data satisfying a threshold value based on reference data obtained from an original equipment manufacturer specifying operational characteristics of a model of the wearable metering device, cause transmission of a second alert to the wearable metering device management agent is taught in the Detailed Description in ¶ 0171 (teaching on alerting a user if a remote device's operational parameter (here the temperature of an element) is above a threshold value set by the device manufacturer).
One having ordinary skill in the art at the time the invention was filed would combine the wearable device operational monitoring system of Wang with the manufacturer specifying operational characteristics comparison of Zur with the motivation of detecting potentially dangerous situations to a user and reporting said dangers accordingly (Zur in the Detailed Description in ¶ 0171).
As per claim 11, the combination of Wang and Zur discloses all of the limitations of claim 10. Wang also discloses the following: 
the non-transitory computer readable storage device of claim 10, wherein the first alert indicates a type of the failure mode and the component associated with the failure mode is taught in the Detailed Description in ¶ 0067-69, ¶ 0058, and in the Claims at claim 2 (teaching on the alert identifying the type of failure (here - out-of-battery failure mode) and of the associated component (here - the battery)).
As per claim 12, the combination of Wang and Zur discloses all of the limitations of claim 10. Wang also discloses the following: 
the non-transitory computer readable storage device of claim 10, wherein the instructions, when executed, cause the machine to generate, with the machine learning model, a set of probabilities associated with the component of the wearable metering device, the set of probabilities based on collected diagnostic data and trained parameters of the machine learning model is taught in the Detailed Description in ¶ 0065-68 and the Summary in ¶ 0018-20 (teaching on the machine learning model predicting either the battery level OR predicting the battery of the terminal device is anomalous (treated as synonymous to a set of probabilities) from training data generated from historical operational status data to determine the prediction model's parameters).
As per claim 14, the combination of Wang and Zur discloses all of the limitations of claim 12. Wang also discloses the following: 
the non-transitory computer readable storage device of claim 12, wherein the threshold value is a first threshold value, and the instructions, when executed, cause the machine to, in response to at least one of the set of probabilities satisfying a second threshold value based on the trained parameters of the machine learning model, generate the first alert is taught in the Detailed Description in ¶ 0043, ¶ 0067-69, and ¶ 0058 (teaching on alerting/reporting a network exposure node and subsequently the monitoring server (treated as synonymous to a wearable metering device management agent) if the machine learning model predicts from the current operational status data that the wearable device will be below a battery level threshold (treated as synonymous to a failure mode)).
As per claim 15, the combination of Wang and Zur discloses all of the limitations of claim 12. Wang also discloses the following: 
the non-transitory computer readable storage device of claim 10, wherein the diagnostic data further includes fixed data corresponding to characteristics of the wearable metering device that do not vary over time is taught in the Detailed Description in ¶ 0062, ¶ 0046, ¶ 0037-38, and ¶ 0057-59 (teaching on the wearable device collecting operational status data including power consumption of the terminal device, a metric of the power used to complete certain operations on the device (treated as synonymous data that does not vary over time)).
As per claim 16, the combination of Wang and Zur discloses all of the limitations of claim 15. Wang also discloses the following: 
the non-transitory computer readable storage device of claim 15, wherein the wearable metering device is a first wearable metering device, the model is a first model, and the instructions, when executed, cause the machine to: compare the time varying device data to (a) historical data associated with an operation of the first wearable metering device or a second wearable metering device having a second model corresponding to the first model of the first wearable metering device or (b) the reference data; and is taught in the Detailed Description in ¶ 0063-66 and in the Summary in ¶ 0019 (teaching on utilizing a machine learning model to predict, from historical operational status data, whether the wearable device will run out of battery (treated as synonymous to a failure mode) within a specific time based on the usage time and device behavior pattern by comparing the operational status data to the status data of other wearable devices each with their own machine learning models (treated as synonymous to a second wearable metering device having a second model corresponding to the first model of the first wearable metering device));     -AND-
track the time varying device data over time is taught in the Detailed Description in ¶ 0062 and in the Summary in ¶ 0039 (teaching on reporting the operational status and functional data wherein the operational status data incudes device behavior pattern over a predetermined time period (treated as synonymous to time varying device data over time)).
As per claim 17, the combination of Wang and Zur discloses all of the limitations of claim 16. Wang also discloses the following: 
the non-transitory computer readable storage device of claim 16, wherein the instructions, when executed, cause the machine to, in response to the fixed data or the time varying device data satisfying the threshold value based on the historical data or the reference data, generate the first alert is taught in the Detailed Description in ¶ 0043, ¶ 0062, ¶ 0067-69 and ¶ 0058 (teaching on alerting/reporting a network exposure node and subsequently the monitoring server (treated as synonymous to a wearable metering device management agent) if the machine learning model predicts from the current operational status data including the fixed and time varying data that the wearable device will be below a battery level threshold).
As per claim 18, the combination of Wang and Zur discloses all of the limitations of claim 17. Wang also discloses the following: 
the non-transitory computer readable storage device of claim 17, wherein the historical data includes Pareto chart data, past diagnostic data, or past failure modes is taught in the Detailed Description in ¶ 0065 (teaching on the historical data including past power consumption data (treated as synonymous to past diagnostic data)).

As per claim 19, Wang teaches on the following limitations of the claim: 
a method comprising is taught in the Summary in ¶ 0019-20, in the Detailed Description in ¶ 0063-67, and ¶ 0037 (teaching on a central monitoring server for analyzing wearable device operational data);
collecting diagnostic data via a network from a wearable metering device is taught in the Detailed Description in ¶ 0046, ¶ 0037-38, ¶ 0057-59, ¶ 0062, and in the Figures at fig. 2 reference characters 21 and 22 (teaching on the wearable device (here referred to as the terminal device or UE) collecting operational status data (treated as synonymous to diagnostic data) and transmits the data over a network to a central monitoring server (treated as synonymous to a data collector));
the diagnostic data including time varying device data characterizing an operational status of a component of the wearable metering device, the diagnostic data defined by a software development kit is taught in the Detailed Description ¶ 0055, ¶ 0058, and ¶ 0076 (teaching on the operational status data including time based device battery data corresponding to usage time for the wearable device wherein the battery time is defined by an API (treated as synonymous to a software development kit));
processing, by executing an instruction with a machine learning model, the diagnostic data to predict whether the wearable metering device is associated with a failure mode; and is taught in the Detailed Description in ¶ 0063-66 and ¶ 0062 (teaching on utilizing a machine learning model via an operator node (treated as synonymous to a machine learning engine) to predict, from historical operational status data, whether the wearable device will run out of battery (treated as synonymous to a failure mode) within a specific time based, in part, on the usage time and device behavior pattern); -AND-
in response to predicting the wearable metering device is associated with the failure mode, the failure mode associated with the operational status of the component, transmitting a first alert to a wearable metering device management agent; and is taught in the Detailed Description in ¶ 0043, ¶ 0067-69 and ¶ 0058 (teaching on alerting/reporting a network exposure node and subsequently the monitoring server (treated as synonymous to a wearable metering device management agent) if the machine learning model predicts from the current operational status data that the wearable device will be below a battery level threshold (treated as synonymous to a failure mode)).
Wang fails to teach the following limitation of claim 19. Zur, however, does teach the following: 
in response to the time varying data satisfying a threshold value based on reference data obtained from an original equipment manufacturer specifying operational characteristics of a model of the wearable metering device, transmitting of a second alert to the wearable metering device management agent is taught in the Detailed Description in ¶ 0171 (teaching on alerting a user if a remote device's operational parameter (here the temperature of an element) is above a threshold value set by the device manufacturer).
One having ordinary skill in the art at the time the invention was filed would combine the wearable device operational monitoring system of Wang with the manufacturer specifying operational characteristics comparison of Zur with the motivation of detecting potentially dangerous situations to a user and reporting said dangers accordingly (Zur in the Detailed Description in ¶ 0171).
As per claim 20, the combination of Wang and Zur discloses all of the limitations of claim 19. Wang also discloses the following: 
the method of claim 19, wherein the first alert indicates a type of the failure mode and the component associated with the failure mode is taught in the Detailed Description in ¶ 0067-69, ¶ 0058, and in the Claims at claim 2 (teaching on the alert identifying the type of failure (here - out-of-battery failure mode) and of the associated component (here - the battery)).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Pub No 2022/0006714)[hereinafter Wang] in view of Zur et al. (US Patent Pub No 2015/0246179)[hereinafter Zur] in further view of Smith (US Patent App No 20200158041)[hereinafter Smith]. 
As per claim 4, the combination of Wang and Zur discloses all of the limitations of claim 3. Wang and Zur fails to teach the following; Smith, however, does disclose:
the apparatus of claim 3, wherein the set of probabilities associated with the component includes a first probability representing a likelihood that the component is operating outside a manufacturer defined specification for the component is taught in the Detailed Description in ¶ 0035 and in the Summary in ¶ 0011 (teaching on determining the probability that a failure mode is detected via a parameter set by the original equipment manufacturer).
One having ordinary skill in the art at the time the invention was filed would combine the wearable device operational monitoring system of Wang and Smith with the probability determination based on the manufacturer paramenter of Smith with the motivation of “narrowing or filtering the possible faults from all fault options” (Smith in the Background ¶ 0003). 
As per claim 13, the combination of Wang and Zur discloses all of the limitations of claim 12. Wang and Zur fails to teach the following; Smith, however, does disclose:
the non-transitory computer readable storage device of claim 12, wherein the set of probabilities associated with the component includes a first probability representing a likelihood that the component is operating outside a manufacturer defined specification for the component is taught in the Detailed Description in ¶ 0035 and in the Summary in ¶ 0011 (teaching on determining the probability that a failure mode is detected via a parameter set by the original equipment manufacturer).
One having ordinary skill in the art at the time the invention was filed would combine the wearable device operational monitoring system of Wang and Smith with the probability determination based on the manufacturer parameter of Smith with the motivation of “narrowing or filtering the possible faults from all fault options” (Smith in the Background ¶ 0003). 


Response to Arguments
Applicant's arguments filed 27 June 2022 with respect to 35 USC § 101 have been fully considered but are not persuasive. First, Applicant asserts that the claims do not recite a judicial exception, under Step 2A Prong 1, similarly to Example 37 of the 2019 Patent Subject Matter Eligibility Examples 37-42 (Jan 7, 2019) because claim 1, by requiring the use a machine learning model to predict whether the wearable metering device is associated with a failure mode, requires action by a processor that cannot be practically applied in the mind. Examiner disagrees that the use of generic machine learning model language would automatically disqualify the limitations from being classified as mental processes and Applicant’s interpretation of the rule is improper. A human cannot mentally determine how much memory is being allocated to an application as in Example 37. This is in contrast to the instant limitation to predict whether the wearable metering device is associated with a failure mode, which can be performed in the mind, but merely uses a processor to perform the limitations (MPEP § 2106.04(a)(2)(III)(C) wherein Claims can recite a mental process even if they are claimed as being performed on a computer). While Applicant claims a conventional machine learning model, a computer is not required to predict whether the wearable metering device is associated with a failure mode from device operational data (MPEP § 2106.05(a)(I) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality no. (iii) mere automation of manual processes). Instead, Applicant is merely claiming performing a mental process on a generic computer. 
Examiner further notes that while certain embodiments of the claim language would be too complex to be performed mentally (i.e. a specific machine learning model such as the neural network taught in the instant specification in ¶ 0077-94), there is no evidence of such complexity in the particular claim language that would indicate that the tasks performed within the abstract idea could not be practically performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (see MPEP § 2106.04(a)(2)(III)(A) citing SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019)). Absent of claim language directed towards generating, training, and updating a specific machine learning algorithm, the use of the output of a generic machine learning model does not amount to a meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). The use of a prediction of a failure mode to trigger an alert only utilizes the machine learning model as extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Applicant then asserts the claims amount to an improvement to technology practical application, under Step 2A Prong 2, by providing a solution to the problem of predicting failure modes of devices as set forth in the problem with the prior art states in ¶ 0015 and ¶ 0132 of the disclosure. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Examiner notes that while Applicant has properly established that the specification identifies a technical problem, the details of the unconventional technical solution are not expressed in the claim. The claims recite only a generic solution of collecting unspecific diagnostic data regarding the operational status of the wearable devices and applying a generic machine learning model to predict failure modes from the collected detail. Therefore, Examiner does not believe the claims adequately express an  unconventional technical solution.
Finally, Applicant asserts that under Step 2B, the claims amount to significantly more than the judicial exception because they provide a particular technical solution as described in Step 2A Prong 2. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Applicant’s arguments filed 27 June 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Zur, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626